USDC IN/ND case 3:18-cv-00574-JD-APR document 87 filed 10/11/18 page 1 of 13


                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF INDIANA
                                 SOUTH BEND DIVISION

AARON COATES                   )
                               )
                   Plaintiff   )              CASE NO. 3:18-cv-574-JD-APR
                               )
            vs.                )
                               )
VALEO FINANCIAL ADVISORS, )
LLC, et al.                    )
                               )
                   Defendants  )
______________________________ )


            DEFENDANT PAMELA K. KOEHLER’S BRIEF IN SUPPORT OF HER
                  MOTION TO DISMISS PLAINTIFF’S COMPLAINT

       Plaintiff’s Complaint alleges that a vast conspiracy was formed between lawyers, law

firm employees, court administrators, trial and appellate judges, financial firms and a law school

over the course of several years all for the purpose of obtaining and upholding a judgment

against Coates. Despite its length, Coates’s Complaint is short on the details of the alleged

conspiracy and lacks the plausibility required to state any claim here. This is especially true with

respect to the scant references to Koehler in this matter. Coates’s Complaint purports to contain

seven counts, yet not one alleges what Koehler did or failed to do that caused harm to Coates. In

fact, those seven counts fail to make even one reference to Koehler. Those seven counts make a

number of claims, but because Coates is pro se, he is unable to prosecute any of the qui tam

claims he asserts. That narrows Coates’s claims to RICO, unfair competition and due process.

       At most, Coates’s Complaint alleges that Koehler provided legal advice and services to

Co-Defendant Valeo Financial Advisors, LLC (“Valeo”) related to a prior state court matter

between Coates and Valeo. Such allegations fail to state any claim against Koehler. Coates’s
USDC IN/ND case 3:18-cv-00574-JD-APR document 87 filed 10/11/18 page 2 of 13


allegations are similarly unable to state a claim against Koehler for RICO, unfair competition

and due process and his Complaint against Koehler should be dismissed pursuant to Federal Rule

of Civil Procedure 12(b)(6). Moreover, Coates’s claims arise from injury suffered from a prior

state court judgment and thus are barred by the Rooker-Feldman doctrine. Coates’s Complaint

against Koehler should be dismissed pursuant to Federal Rule of Civil Procedure 12(b)(1).

                                          I.      STANDARD

       A. Motion to Dismiss for Failure to State a Claim

       To survive a motion to dismiss under Federal Rule of Civil Procedure 12(b)(6), “a

complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to relief that is

plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)). “A claim has facial plausibility when the plaintiff pleads

factual content that allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Id. The plausibility standard “asks for more than a sheer possibility

that a defendant has acted unlawfully.” Id. A “plaintiff’s obligation to provide the ‘grounds’ of

his ‘entitle[ment] to relief’ requires more than labels and conclusions, and a formulaic recitation

of the elements of a cause of action will not do.” Twombly, 550 U.S. at 555. Moreover, the

Seventh Circuit has determined that “the height of the pleading requirement is relative to the

circumstances.” Cooney v. Rossiter, 583 F.3d 967, 971 (7th Cir. 2009). Thus, when a pro se

plaintiff pleads “a vast encompassing conspiracy; and before defendants in such a case become

entangled in discovery proceedings, the plaintiff must meet a high standard of plausibility.” Id.




                                                  2
USDC IN/ND case 3:18-cv-00574-JD-APR document 87 filed 10/11/18 page 3 of 13


          B. Motion to Dismiss for Lack of Subject Matter Jurisdiction

          The first duty of federal litigants is to determine the existence of subject matter

jurisdiction. Johnson v. Wattenbarger, 361 F.3d 991, 992 (7th Cir. 2004). Because the federal

courts are courts of limited jurisdiction, “[i]t is to be presumed that a cause lies outside this

limited jurisdiction, and the burden of establishing the contrary rests upon the party asserting

jurisdiction.” Hart v. FedEx Ground Package Sys. Inc., 457 F.3d 675, 679 (7th Cir. 2006),

quoting Kokkonen v. Guardian Life Ins. Co. of America, 511 U.S. 375, 377 (1994). A motion to

dismiss under Rule 12(b)(1) tests the jurisdictional sufficiency of the complaint, accepting as true

all well-pleaded factual allegations and drawing reasonable inferences in favor of the plaintiffs.

Bultasa Buddhist Temple of Chicago v. Nielsen, 878 F.3d 570, 573 (7th Cir. 2017),

citing Ezekiel v. Michel, 66 F.3d 894, 897 (7th Cir. 1995).

     II.       FACTS ESTABLISHED IN THE UNDERLYING STATE COURT MATTER
                   OF WHICH THE COURT SHOULD TAKE JUDICIAL NOTICE

          Taking judicial notice of historical documents, documents in the public record, and

reports of administrative bodies is proper and does not convert a motion to dismiss into a motion

for summary judgment. Menominee Indian Tribe of Wis. v. Thompson, 161 F.3d 449, 456 (7th

Cir. 1998). The same is true with respect to prior state court decisions. Opoka v. I.N.S., 94 F.3d

392, 394 (7th Cir. 1996); see also Watkins v. United States, 854 F.3d 947, 949-51 (7th Cir. 2017)

(court could take judicial notice of an earlier state-court complaint and thereby dismiss based on

the doctrine of res judicata). Consequently, this court should take judicial notice of facts

established in Coates v. Valeo Fin. Advisors, LLC, 97 N.E.3d 314 (Ind. Ct. App. 2018)

(unpublished) which was Coates’s appeal from an Indiana state court matter between Valeo and

Coates.




                                                    3
USDC IN/ND case 3:18-cv-00574-JD-APR document 87 filed 10/11/18 page 4 of 13


       Valeo is a financial advisory firm. Id. at *1. Coates began employment with Valeo on

September 15, 2009. Id. In connection with his job, Coates signed an Employment Agreement

providing, in part, that he would not solicit Valeo’s clients during his employment and for two

years after the employment terminated. Id. However, under certain circumstances (including

payment of a “removal fee”), Coates could exempt clients from his restrictive covenant. Id.

       Near the end of December 2014, Coates terminated his job with Valeo. Id. Despite his

Employment Agreement, Coates solicited six clients, all of whom were subject to a removal fee.

Id. On January 15, 2015, Valeo sent Coates an account reconciliation setting out each client’s

removal fee and the aggregate amount Coates owed, $36,476.96. Id. Coates never expressly

objected to these fees, but he also never paid them. Id.

       On May 8, 2015, Valeo filed a lawsuit against Coates, alleging breach of contract, breach

of fiduciary duty, and account stated. Id. at *2. Two years later, on May 1, 2017, Valeo moved for

summary judgment on all counts. Id. The trial court granted Valeo’s motion. Id. On March 26,

2018, the Indiana Court of Appeals unanimously affirmed the trial court. Id. at *3. Coates

argued on appeal that the agreement was void. Coates had not asserted that argument at the trial

court level and consequently waived that argument. Id. at *6-7. Further, the court of appeals

found that Valeo’s designated evidence met its burden of proof thus shifting the burden to Coates

to designate evidence that precluded summary judgment. Id. at *7-8. He failed to do so and did

not satisfy his burden. Thus, summary judgment in favor of Valeo for breach of contract, breach

of fiduciary duty and account stated was appropriate. Id.

                         III.    ALLEGATIONS AGAINST KOEHLER

       Federal Rule of Civil Procedure 8(a) requires a complaint to contain a “short and plain

statement of the claim showing that the pleader is entitled to relief.” Coates’s Complaint fails to



                                                 4
USDC IN/ND case 3:18-cv-00574-JD-APR document 87 filed 10/11/18 page 5 of 13


demonstrate that Coates is entitled to relief against Koehler. Koehler is not mentioned in any of

the seven counts of Coates’s Complaint. The entirety of the allegations against Koehler are:

              Koehler is a lawyer licensed to practice in Indiana who has served as Valeo’s

               registered agent and has provided legal services to Valeo. (Doc. # 14, Compl. ¶¶

               75, 76 and 81).

              Koehler provided legal advice to Valeo regarding employment and compensation

               practices of Valeo. (Doc. # 14, Compl. ¶¶ 4, 58, 65 and 79).

              Koehler drafted an employment agreement and compensation agreement for

               Valeo that Valeo used with its employees. (Doc. # 14, Compl. ¶ 80).

              Koehler provided documents to Hoover Hull that it, on behalf of Valeo, used to

               support a Motion for Summary Judgment against Coates. (Doc. # 14, Compl. ¶

               78).

              Koehler sent a demand letter to Coates in February 2015 relative to Valeo’s

               claims against Coates.

                                         IV.    DISCUSSION

       The sum of Coates’s allegations against Koehler is that Koehler provided legal services

to Valeo. Accepting those allegations as true, Coates’s allegations fail to state a claim for relief

that is plausible on its face. The Court cannot draw any inference here that Koehler is liable to

Coates for the conduct alleged, because Coates failed to allege how Koehler acted unlawfully

and the grounds which entitle him to relief against her. Coates’s Complaint could be dismissed

on that basis alone without delving further into the claims Coates may be attempting to assert

against Koehler. Nonetheless, additional analysis is provided below which further supports

dismissal of this matter against Koehler.


                                                  5
USDC IN/ND case 3:18-cv-00574-JD-APR document 87 filed 10/11/18 page 6 of 13


       Koehler’s name does not appear under any of the seven counts of the Complaint. Coates

attempts to bring the Complaint both on behalf of himself and on behalf of the United States

Government as a qui tam action. His Complaint declares that the claims for RICO, unfair

competition and due process are brought on his own behalf, while the claims for civil rights,

fraud, forgery, obstruction of justice and racketeering are brought as a qui tam action. (Doc. #

14, Compl., pg. 1, caption listing causes of action). As raised by other Defendants, Coates cannot

bring qui tam claims because he is pro se. Georgakis v. Ill. State Univ., 722 F.3d 1075, 1077

(7th Cir. 2013). That fact immediately eliminates the civil rights, fraud, forgery, obstruction of

justice and racket claims from the list of potential claims that Coates is possibly attempting to

assert against Koehler. Thus, the list of potential claims against Koehler is narrowed to RICO,

unfair competition and due process. The allegations against Koehler fail to state any cognizable

cause of action, let alone any of the purported causes of action listed by Coates’s Complaint.

       A. Koehler Cannot Be Held Liable by Coates for Legal Services Provided to Valeo.

       The only allegations with respect to Koehler relate to the fact that she is a lawyer and that

she provided legal services to and on behalf of her client, Valeo. Because Koehler’s name is

absent from any of the actual counts of the Complaint, it stands to reason that Coates is asserting

that Koehler is somehow liable to him for Koehler’s legal services that she rendered to Valeo. It

is well established that a lawyer owes no duty to a non-client. The only exception to that rule in

Indiana is where the non-client is an intended third-party beneficiary of the client. That is not the

case here.

       As a general rule, a plaintiff may recover against a professional who negligently makes

representations or gives advice "only if there is privity of contract or if the negligent professional

had actual knowledge that the plaintiff would be affected by the representations made." Querrey



                                                  6
USDC IN/ND case 3:18-cv-00574-JD-APR document 87 filed 10/11/18 page 7 of 13


& Harrow, Ltd. v. Transcon. Ins. Co., 861 N.E.2d 719, 721 (Ind. Ct. App. 2007) Quoting

Keybank National Association v. Shipley, 846 N.E.2d 290, 297 (Ind. Ct. App. 2006), trans.

denied (quoting Walker v. Lawson, 514 N.E.2d 629, 632 (Ind. Ct. App. 1987), adopted in part by

526 N.E.2d 968 (Ind. 1988)). Indiana has only extended a lawyer’s duty to a non-client in one

very specific circumstance; whereby the beneficiary of a will is allowed to pursue a malpractice

claim against the lawyer who drafted the will. Id. In that situation, a lawyer can owe a duty to a

beneficiary despite lack of privity because "the attorney and testator-client enter[ed] into an

agreement with the intent to confer a direct benefit on the beneficiary under the will, allowing

the third party to sue on the contract . . . ." Walker, 514 N.E.2d at 632. Additionally:

       The sole purpose of retaining the attorney is to benefit known third parties. This is
       the objective of the transaction. The rationale voiced by the courts is that if the
       beneficiaries are not permitted to recover for the loss resulting from the
       negligence, no one is able to do so. The estate is not harmed, except to the extent
       of attorney's fees paid. Unless the beneficiary can recover against the attorney, the
       social policy of preventing future harm is frustrated.

Id. at 633-34.

       Coates’s allegations do not fit within the exception to allow Coates, as a non-client, to

recover for the legal services provided by Koehler to Valeo. Coates alleges that Koehler

prepared the employment agreement and compensation agreement for Valeo to offer to Valeo’s

employees in 2010. (Doc. # 14, ¶ 80). There is no allegation that Koehler knew that the

agreements were intended to be used for Coates’s employment with Valeo. Additionally, there is

no allegation that these agreements were intended by Valeo to benefit Coates. In fact the

opposite is true; Coates alleges the agreements violated Indiana law and operated to wrongfully

fine employees including him. (Doc. # 14, ¶¶ 1-4, 223). Thus, Coates’s allegations establish

that the agreements drafted by Koehler for Valeo were neither intended specifically for him nor

were they designed solely to benefit him. Coates was not a known and intended beneficiary of

                                                 7
USDC IN/ND case 3:18-cv-00574-JD-APR document 87 filed 10/11/18 page 8 of 13


these agreements and Coates has no claim against Koehler for the legal services she provided to

Valeo. Moreover, even if Coates was an intended beneficiary of the agreements, a court has

already determined that the agreements were valid, enforceable and that Coates has waived any

argument as to any defect with respect to the agreements. Coates, 97 N.E.3d 314 at *6-7.

       To the extent that Coates half-heartedly attempts to assert that Koehler has conspired

with Valeo or any of the other Defendants he has failed to plead the basic and necessary

elements of conspiracy. “The Seventh Circuit has succinctly described the pleading requirements

of a conspiracy as demanding that the Plaintiff identify ‘the who, what, when, why, and how.’”

Rangel v. Reynolds, 607 F. Supp. 2d 911, 924 (N.D. Ind. 2009) quoting Brokaw v. Mercer

County, 235 F.3d 1000, 1016 (7th Cir. 2000). Coates’s Complaint is devoid of such details and

merely concludes, without factual assertions, that the Defendants conspired with each other. As

such, Koehler’s provision of legal services to Valeo cannot be a basis by which Koehler is held

liable for the actions of others in the conclusory conspiracy that Coates has pled.

       B. Coates Failed to State RICO, Unfair Competition and Due Process Claims
          Against Koehler.

       Koehler has demonstrated that the only allegations against her fail to state any cognizable

claim against her. Moreover, the seven counts of the Complaint fail to even mention her name.

As discussed above, Coates has no ability to bring qui tam claims because he is proceeding pro

se. Consequently, the only claims Coates can actually bring are reduced to his claims for RICO,

unfair competition and due process. To the extent the sparse allegations against Koehler are

incorporated into counts containing those claims, the allegations are insufficient to state a claim

against Koehler.




                                                 8
USDC IN/ND case 3:18-cv-00574-JD-APR document 87 filed 10/11/18 page 9 of 13


       1. Coates has failed to plead a RICO claim against Koehler.

       As discussed by other Defendants, in order to succeed on a RICO claim, a plaintiff must

show the following four elements “‘(1) conduct (2) of an enterprise (3) through a pattern (4) of

racketeering activity.’” Jennings v. Auto Meter Prod., Inc., 495 F.3d 466, 472–73 (7th Cir. 2007)

(quoting Sedima, S.P.R.L. v. Imrex Co., 473 U.S. 479, 496 (1985). The Seventh Circuit in

Jennings noted that “Congress passed RICO in an effort to combat organized, long-term criminal

activity.” Id. (internal citations omitted). However, the Court went on to explain that although “§

1964(c) provides a private civil action to recover treble damages for violations of RICO’s

substantive provisions . . . the statute was never intended to allow plaintiffs to turn garden-

variety state law fraud claims into federal RICO actions.” Id. (internal citations omitted). The

Seventh Circuit cautioned that courts should “carefully scrutinize the pattern requirement to

‘forestall RICO’s use against isolated or sporadic criminal activity.’” Id. (internal citations

omitted).

       In order for a defendant to be liable for a substantive civil RICO violation, their activities

must include a "pattern of racketeering activity." See 18 U.S.C. § § 1962(a)-(c), 1964(c).

Racketeering activity is defined in the text of RICO as any one of a number of specified state and

federal violations. See 18 U.S.C. § 1961(1). A pattern of racketeering activity "requires at least

two acts of racketeering activity, one of which occurred after the effective date of [RICO] and

the last of which occurred within ten years (excluding any period of imprisonment) after the

commission of a prior act of racketeering activity." 18 U.S.C. § 1961(5). In addition to the

statutory requirement of at least two acts, the Supreme Court has held that a RICO pattern

requires that the racketeering activities exhibit the factor of continuity plus relationship. H.J. Inc.

v. Northwestern Bell Telephone Co., 492 U.S. 229, 239 (1989). If the alleged racketeering



                                                   9
USDC IN/ND case 3:18-cv-00574-JD-APR document 87 filed 10/11/18 page 10 of 13


activities either are unrelated or do not exhibit continuity, there is no RICO pattern. Buck Creek

Coal v. United Mine Workers, 917 F. Supp. 601, 606-07 (S.D. Ind. 1995).

       In this case, Coates has failed to plead any facts that would allow this Court to infer that

Koehler engaged in any conduct of an enterprise through a pattern of racketeering activity.

Coates has merely pled that Koehler provided legal services to Valeo. Coates has not alleged

that Koehler’s activities meet any of the state and federal violations defined as racketeering.

Consequently, Coates has also not pled a pattern of such activity and that such activities are

related or exhibit continuity.

       2. Coates has failed to plead an unfair competition claim against Koehler.

       Coates’s Complaint does not expressly assert whether he has brought his unfair

competition claims based upon Indiana or Federal law. It appears however, from his

jurisdictional statement that his unfair competition claim is based on Federal anti-trust law.

(Doc. # 14, ¶ 170). Thus, it appears Coates has attempted to state a claim under the Lanham Act.

       Coates has failed to plead sufficient facts to establish the essential elements of a prima

facie claim for unfair competition under the Lanham Act. The elements of an unfair competition

claim under the Lanham Act are as follows: (1) a false or misleading statement of fact; (2) the

statement actually deceived or is likely to deceive a substantial segment of the intended

audience; (3) the deception is material in that it is likely to influence purchasing decisions; (4)

the defendant caused the statement to enter into interstate commerce; and (5) the statement

resulted in actual or probable injury to plaintiff. See 15 U.S.C. § 1125(a).

       As discussed above, Coates’s allegations against Koehler are insufficient to meet any one

of the elements of unfair competition, let alone all five. Thus, Coates has failed to state a claim

for unfair competition against Koehler.



                                                  10
USDC IN/ND case 3:18-cv-00574-JD-APR document 87 filed 10/11/18 page 11 of 13


       3. Coates has failed to plead a due process claim against Koehler.

       Coates purports to bring claims against the Defendants for denying him his right to due

process. Again, in the counts referencing his due process claim there is no mention of Koehler.

Coates’s allegations do not expressly state the mechanism by which he is seeking to remedy the

alleged violation of his right to due process.   28 U.S.C. section 1983 provides a cause of action

to redress the violation of federally-secured rights, privileges or immunities by a person or

governmental body acting under color of state law. “A person seeking to state a claim under

section 1983 must establish two essential elements: (1) the deprivation of a right secured by the

Constitution and the laws of the United States; and (2) the person or persons who caused the

alleged deprivation were acting under color of state law.” Grosz v. Indiana, 730 F. Supp. 1474,

1476-77 (S.D. Ind. 1990). Coates’s allegations against Koehler fail to allege that Koehler, while

acting under the color of state law deprived Coates of his right to due process. Consequently,

Coates has failed to state such a claim against Koehler.

       C. Coates’s Complaint Should Be Dismissed Pursuant to Rooker-Feldman
          Doctrine.

       Rooker-Feldman generally bars "cases brought by state-court losers complaining of

injuries caused by state-court judgments rendered before the district court proceedings

commenced and inviting district court review and rejection of that judgment." Exxon Mobil

Corp. v. Saudi Basic Indus. Corp., 544 U.S. 280, 284, (2005). "[T]he fundamental and

appropriate question to ask is whether the injury alleged by the federal plaintiff resulted from the

state court judgment itself or is distinct from that judgment. If the injury resulted from the state

court judgment itself, Rooker-Feldman directs that lower federal courts lack jurisdiction." Garry

v. Geils, 82 F.3d 1362, 1365 (7th Cir. 1996).




                                                  11
USDC IN/ND case 3:18-cv-00574-JD-APR document 87 filed 10/11/18 page 12 of 13


       It is unclear what exactly Coates’s claims are against Koehler. Nonetheless, the conduct

he appears to complain of with respect to Koehler certainly relates his state court loss at the trial

and appellate level. Coates alleges that Koehler drafted the agreement that the trial court and

court of appeals found that Coates breached. Coates alleges that Koehler assisted Valeo’s

counsel in preparing exhibits that were used in the summary judgment motion that was granted

by the trial court and affirmed by the court of appeals. If Coates somehow believes he suffered

injury from Koehler’s actions, then that injury likely resulted from the state court judgment

against Coates. Thus, Coates’s Complaint against Koehler is barred by the Rooker-Feldman

doctrine and this Court has no jurisdiction over Coates’s claims against Koehler.

                                        V.      CONCLUSION

       Coates is incapable of bringing qui tam claims pro se. That narrows the list of Coates’s

claims to RICO, unfair competition and due process. There is no reference to Koehler in any of

the seven counts alleged. At most, Koehler is alleged to have provided legal advice and services

to Valeo. Koehler’s provision of legal advice and services to a co-defendant does not create any

cause of action by Coates against Koehler. Further, Coates’s Complaint fails to state a cause of

action against Koehler RICO, unfair competition and due process. Thus, Coates has failed to

state a claim against Koehler and his Complaint against her should be dismissed. Additionally, if

Coates suffered any injury as a result of Koehler’s legal work it was related to an underlying

state court matter and Coates’s claims here are barred by the Rooker-Feldman doctrine and this

Court has no jurisdiction over those claims.


                                               KIGHTLINGER & GRAY, LLP

                                               By      s/ Louis J. Britton
                                                       Louis J. Britton
                                                       Attorney I.D. No. 27754-49
                                                       Attorney for Pamela K. Koehler

                                                 12
USDC IN/ND case 3:18-cv-00574-JD-APR document 87 filed 10/11/18 page 13 of 13



                                   CERTIFICATE OF SERVICE

        I hereby certify that on October 11, 2018, the foregoing pleading was filed electronically.
Service of this filing will be made on all ECF-registered counsel by operation of the Court’s
electronic filing system. Parties may access this filing through the Court’s system.

         Joshua R. Lowry                             John W. Borkowski
         Kelly D. Cochran                            Aleksandra O. Rushing
         Indiana Attorney General’s Office           HUSCH BLACKWELL
         joshua.lowry@atg.in.gov                     john.borkowski@huschblackwell.com
         kelly.cochran@atg.in.gov                    aleks.rushing@huschblackwell.com

         Michael A. Dorelli                          Grant E. Helms
         David J. Hensel                             Office of Corporation Counsel
         HOOVER HULL TURNER                          grant.helms@indy.gov
         mdorelli@hooverhullturner.com
         dhensel@hooverhullturner.com                Kevin K. Fitzharris
                                                     BARRETT McNAGNY
         Michael L. Meyer                            Email: kkf@barrettlaw.com
         TAFT STETTINIUS & HOLLISTER
         mmeyer@taftlaw.com



                 I further certify that on October 11, 2018, a copy of the foregoing pleading was
         mailed, by first-class U.S. Mail, to:

                                Aaron Coates
                                18709 Taft Court
                                Goshen, IN 46528


                                                        s/ Louis J. Britton
                                                        Louis J. Britton
         KIGHTLINGER & GRAY, LLP
         One Indiana Square, Suite 300
         211 North Pennsylvania Street
         Indianapolis, Indiana 46204
         Telephone: 317-638-4521
         Email: lbritton@k-glaw.com




181192\4853148-1
                                                   13
